UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 8, 2012 EOG RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-9743 (Commission File Number) 47-0684736 (I.R.S. Employer Identification No.) 1111 Bagby, Sky Lobby 2 Houston, Texas77002 (Address of principal executive offices) (Zip Code) 713-651-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) EOG RESOURCES, INC. Item 2.02Results of Operations and Financial Condition. On May 8, 2012, EOG Resources, Inc. issued a press release announcing first quarter 2012 financial and operational results and second quarter and full year 2012 forecast and benchmark commodity pricing information (see Item 7.01 below).A copy of this release is attached as Exhibit 99.1 to this filing and is incorporated herein by reference.This information shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and is not incorporated by reference into any filing under the Securities Act of 1933, as amended, or Securities Exchange Act of 1934, as amended. Item 7.01Regulation FD Disclosure. Accompanying the press release announcing first quarter 2012 financial and operational results attached hereto as Exhibit 99.1 is second quarter and full year 2012 forecast and benchmark commodity pricing information for EOG Resources, Inc., which information is incorporated herein by reference.This information shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and is not incorporated by reference into any filing under the Securities Act of 1933, as amended, or Securities Exchange Act of 1934, as amended. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1Press Release of EOG Resources, Inc. dated May 8, 2012 (including the accompanying second quarter and full year 2012 forecast and benchmark commodity pricing information). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EOG RESOURCES, INC. (Registrant) Date: May 8, 2012 By: /s/ TIMOTHY K. DRIGGERS Timothy K. Driggers Vice President and Chief Financial Officer (Principal Financial Officer and Duly Authorized Officer) 3 EXHIBIT INDEX Exhibit No.Description Press Release of EOG Resources, Inc. dated May 8, 2012 (including the accompanying second quarter and full year 2012 forecast and benchmark commodity pricing information). 4
